Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 06, 2020

The Court of Appeals hereby passes the following order:

A20A1365. BRENTREZ MCPHERSON v. TAMMY HOWARD.

      Prisoner Brentrez McPherson filed a petition for writ of mandamus against
Tammy Howard, the Douglas County Superior Court Clerk, asserting that the warrant
upon which he was arrested in 2012 was illegal. On December 10, 2019, the trial
court dismissed McPherson’s petition for writ of mandamus. He filed a direct appeal
on January 10, 2020. We lack jurisdiction.


      First, while judgments and orders granting or refusing to grant mandamus are
generally directly appealable, see OCGA § 5-6-34 (a) (7), under the Prison Litigation
Reform Act, any appeal in a civil case initiated by a prisoner must come by
discretionary application. See OCGA § 42-12-8; Jones v. Townsend, 267 Ga. 489,
490 (480 SE2d 24) (1997). Because McPherson is incarcerated, he was required to
file an application for discretionary appeal to seek review of the trial court’s order.
“Compliance with the discretionary appeals procedure is jurisdictional.” Smoak v.
Dept. of Human Res., 221 Ga. App. 257, 257 (471 SE2d 60) (1996). His failure to
follow the proper appellate procedure deprives us of jurisdiction over this appeal.


      Additionally, even if McPherson had a right of direct appeal, this appeal is
untimely. A notice of appeal must be filed within 30 days after the entry of the trial
court’s order. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction upon this Court. Couch v. United
Paperworkers Intl. Union, 224 Ga. App. 721, 721 (482 SE2d 704) (1997). McPherson
untimely filed his notice of appeal 31 days after the trial court entered its order.


      For these reasons, this appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/06/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.